


110 HR 1465 IH: To provide additional discretion to the Secretary of

U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1465
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2007
			Mr. Wexler introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide additional discretion to the Secretary of
		  Homeland Security in designating countries eligible to participate in the visa
		  waiver program under section 217 of the Immigration and Nationality Act, and
		  for other purposes.
	
	
		1.FindingsThe Congress makes the following
			 findings:
			(1)As of the enactment of this Act, the visa
			 waiver program under section 217 of the Immigration and Nationality Act (8
			 U.S.C. 1187) enables citizens of 27 countries to travel to the United States
			 for tourism or business for 90 days or less without obtaining a visa.
			(2)In fiscal year
			 2006, more than 18,300,000 people entered the country under the program.
			(3)The visa waiver
			 program provides many benefits for the United States economy and bilateral
			 relationships, and strengthens tourism and business opportunities for American
			 citizens.
			(4)The visa waiver
			 program is a substantial expression of the strong ties between the United
			 States and its allies in the global war on terror.
			(5)Expansion of the
			 visa waiver program would enhance the security of the United States as well as
			 travelers to the United States.
			2.Additional
			 discretion for consideration of visa refusal ratesThe
			 Secretary of Homeland Security shall have the authority to waive the
			 requirements of section 217(c)(2)(A) of the Immigration and Nationality Act (8
			 U.S.C. 1187(c)(2)(A)) with respect to a country seeking designation as a
			 program country under section 217(c) of such Act, if the Secretary determines
			 that—
			(1)the country has
			 developed a viable plan to meet the requirements within 3 years;
			(2)the country has
			 made significant progress in reducing its nonimmigrant visa refusal rate in the
			 previous 2 years;
			(3)waiver of the
			 requirements would not compromise the security or welfare of the United States;
			 and
			(4)the country has
			 fully cooperated in counterterrorism and information sharing
			 initiatives.
			3.Secure travel
			 standards reportingNot later
			 than 1 year after the date of the enactment of this Act, the Secretary of
			 Homeland Security, in consultation with the Secretary of State, shall submit a
			 report to the Congress that describes plans for enhancing secure travel
			 standards for program countries designated under section 217(c) of the
			 Immigration and Nationality Act (8 U.S.C. 1187(c)), including the feasibility
			 of instituting an electronic authorization travel system, additional passenger
			 information exchanges, and enhanced airport security standards.
		
